         Case 3:20-cr-00019-JAJ-SBJ Document 50 Filed 03/15/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA,                       )
                                                )
               v.                               )     Criminal No. 3:20-cr-19
                                                )
JEFREN MORENO GODOY,                            )     SENTENCING MEMORANDUM
                                                )
               Defendant.                       )
                                                )

         The United States of America, by and through its undersigned counsel,

respectfully submits the following Sentencing Memorandum:

   I.       Factual Background

         This case involves a Colombian immigrant with a troubling history of anti-

social behavior. His criminal history includes involvement in an organized criminal

group that traveled the country committing residential burglaries and shipping the

stolen goods to Texas. It involves the longtime misuse of a legitimate social security

number and aggravated identity theft in connection with his claim to be a United

States citizen. Defendant Godoy used the identity of an innocent citizen when

prosecuted in and through the Iowa, Illinois, and Texas. By doing so he avoided

immigration consequences.

   II.      Guideline calculations

         The Presentence Report calculates the Total Offense Level as 6 with a Criminal

History Category of V. (PSR ¶ 78). This establishes an advisory guideline range of 9

to 15 months in prison with a consecutive sentence of 2 years. The Government is

seeking a guideline sentence.
                                            1
       Case 3:20-cr-00019-JAJ-SBJ Document 50 Filed 03/15/21 Page 2 of 3




   III.   Government’s Recommendation

      Title 18, United States Code, Section 3553(a) mandates a sentence that is

sufficient to reflect the seriousness of the offense, promote respect for the law, and

provide just punishment for the offense; it must afford adequate deterrence to

criminal conduct; protect the public from further crimes of the defendant; and provide

the defendant with needed educational or vocational training, medical care, or other

correctional treatment in the most effective manner.      In addition, the Court is to

consider “the nature and circumstances of the offense and the history and

characteristics of the defendant” and “the need to avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of

similar conduct.” 18 U.S.C. § 3553(a)(1), (a)(6).

      This case does not involve these offenses in their most basic form. They are

aggravated by the defendant’s criminal history and his antisocial behavior. This

provides a strong basis for a guideline sentence with a consecutive 2 years. A

sentence in this range is necessary to promote respect for the law and provide

adequate deterrence to criminal conduct.     Prior prison sentences have not resulted

in a correction in his behavior. A lengthier sentence is need to attain a just result

for the offenses.

      Though arrested and convicted numerous times, defendant has continued to

engage in unlawful conduct. Moreover, each time he has avoided immigration

consequences by taking the identity of a US citizen. He has been neither productive

nor law-abiding. He has associated with a criminal organization. Considering the
                                         2
      Case 3:20-cr-00019-JAJ-SBJ Document 50 Filed 03/15/21 Page 3 of 3




nature and circumstances of the offense and the history and characteristics of the

defendant, a guideline sentence is warranted.

                                               Respectfully Submitted,

                                               Richard D. Westphal
                                               Acting United States Attorney

                                        By:    _/s/ Clifford R. Cronk III__________
                                               Clifford R. Cronk III
                                               Assistant United States Attorney
                                               United States Court House
                                               131 East 4th Street, Suite 310
                                               Davenport, IA 61201
                                               Tel: (563) 449-5432
                                               Email: cliff.cronk@usdoj.gov

                           CERTIFICATE OF SERVICE

I hereby certify that on March 15, 2021, I electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby certify that a copy of this
document was served on the parties and stand-by or attorney of record by: ECF/
Electronic filing.

UNITED STATES ATTORNEY

By: /s/ Cliff Cronk
    Clifford R. Cronk III
    Assistant U. S. Attorney




                                           3
